DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 April 2022 has been entered.

Response to Amendment
The Declaration under 37 CFR 1.132 filed 08 April 2022 is sufficient to overcome the rejections of claims 1-18 based upon Moriyama (WO2011/105318) under 35 USC 102(a)(1) and 35 USC 103.  Applicant’s Declaration demonstrates where the Ni-content in the surface treated layer by sputtering time demonstrates a concentration difference with depth (Examples 1-4; p.9) and is therefore a structural feature rather than a product-by-process limitation.  Further, applicant evidences where the timing of sputtering differs from Moriyama as the content of Moriyama references a significantly different portion of the coating than that which is claimed.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:  As outlined above, the closest prior art to the instant claims is that of Moriyama and applicant’s Declaration provides sufficient evidence demonstrating a difference between the instant claims and that of Moriyama and accordingly the instant copper foil with surface treated layer containing Ni in the specified amount is not taught by Moriyama.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 08 April 2022, with respect to rejections of claims 1-18 regarding 35 USC 102(a)(1) and 35 USC 103 have been fully considered and are persuasive.  The rejections of claims 1-18 have been withdrawn.  Applicant persuasively argues that the provided Declaration demonstrates the Ni-layer of Moriyama differs from that which is claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784